

LICENSE AND TECHNOLOGY PURCHASE AGREEMENT
BETWEEN CORNING AND MULTICELL RELATING TO HEPATOCYTES




In this Agreement, Corning Incorporated, a New York corporation, having its
principal place of business at One Riverfront Plaza, Corning, NY 14831
(hereafter “CORNING”), and Multicell Technologies, Inc., a Delaware corporation,
having its principal place of business at 701 George Washington Highway,
Lincoln, RI 02865 (hereafter “MULTICELL”), agree as follows:


Article 1 - Background


WHEREAS, MULTICELL owns exclusive rights, in the form of patents, trade secrets,
know-how, information, documents, license agreements, inventory, and equipment
related to the growth, use, and propagation of immortalized hepatocytes (the
“Technology”);


WHEREAS, CORNING is interested in acquiring exclusive rights to the Technology
as it relates to the use of immortalized hepatocytes as assay tools for drug
discovery applications, including their use for performing ADME/Tox assays;


WHEREAS, CORNING intends to further develop and commercialize the Technology as
set forth herein; and,


WHEREAS, MULTICELL is interested in licensing, selling, and transferring certain
of its rights to the Technology as set forth herein to CORNING.


NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, the Parties hereto, intending to be legally bound hereby, agree as
follows:


Article 2 - Definitions


2.1
“CORNING Field” shall mean the use of the Technology as a drug discovery assay
tool including the use of the Technology to perform ADME/Tox assays.



2.2
“Effective Date” shall mean the date upon which the last of the parties hereto
signs this Agreement.



2.3
“1997 RIH-MULTICELL LICENSE” shall mean the exclusive license entered into
between MULTICELL and Rhode Island Hospital dated November 25, 1997 and any
amendments thereto listed in Attachment D hereto.



2.4
“Joint Field” shall mean the use of the Technology for the identification of
therapeutic targets or biomarkers subject to the following limitations: (i)
CORNING’s rights within the Joint Field shall be limited to the identification
of biomarkers for the development of drug development assay tools; and, (ii)
MULTICELL’s rights within the Joint Field shall be limited to the identification
of therapeutic targets for drug development.


--------------------------------------------------------------------------------


 
Corning/MCT Sublicense Agreement
2

 
2.5
“Licensed Product” shall mean a product, the manufacture, use, or sale of which
would, absent this Agreement, infringe any valid claim included in any RIH
Patent or MULTICELL Patents, or the manufacture, use or sale of which relies in
whole or in part on some or all of the RIH Know-How or MULTICELL Know-How.

 
2.6
“Licensed Services” shall mean a service, the manufacture, use, or sale of which
would, absent this Agreement, infringe any valid claim included in any RIH
Patent or MULTICELL Patents, or the manufacture, use or sale of which relies in
whole or in part on some or all of the RIH Know-How or MULTICELL Know-How.



2.7
“MULTICELL Field” shall mean all uses and applications of the Technology outside
of the CORNING Field and the Joint Field.



2.8
“MULTICELL Know-How” shall mean only that know-how owned or otherwise acquired
by MULTICELL directly related to the Technology and not part of the
RIH-MULTICELL Licenses or MULTICELL Patents. 



2.9
“MULTICELL Patents” shall mean only those Patents owned or otherwise acquired by
MULTICELL listed in Attachment A hereto as well as all foreign counterparts and
any patent issuing on the applications or continuations or divisions thereof,
and reissues, reexaminations, or extensions of the patents. 

   

2.10 “Net Sales Price” shall mean:




 
(a)
in any case where any Licensed Product is sold or commercially disposed of for
value in any arm’s length sale to an independent third party, the gross invoice
price for such Licensed Product, less the following permitted deductions to the
extent that such items are reflected in the price charged and do not exceed
reasonable and customary amounts in the country in which the transaction occurs:
(1) trade and quantity discounts or rebates actually taken or allowed; (2)
credits or allowances given or made for rejections or return of any previously
sold Licensed Product actually taken or allowed; (3) any tax or government
charge (including any tax levied with respect to income) levied on the sale,
transportation or delivery of the Licensed Product and born by the seller
thereof; (4) any charges for freight or insurance billed to the final customer;
and (5) other costs directly and exclusively related to making sales of (as
opposed to producing) the Licensed Product, in an amount not to exceed 5% of Net
Sales Price. 




 
(b)
in any case where any Licensed Product is sold, leased or otherwise commercially
disposed of (including, without limitation, disposition in connection with the
delivery of other products or services) in a transaction that is not an arm’s
length sale to an independent third party, the greatest of: (1) the Net Sales
Price for such transaction determined as provided in (a) above or (2) if there
has been any arm’s length sale of a similar Licensed Product to an independent
third party, the Net Sales Price, determined as provided in (a) above, for the
most contemporaneous such sale or (3), if there has been no such arm’s length
sale, the gross sale asking price for the Licensed Product.


--------------------------------------------------------------------------------


 
Corning/MCT Sublicense Agreement
3

 


For clarity, Net Sales Price relates to sales made by CORNING or CORNING’s
sublicensees and specifically excludes sales made by MULTICELL under Article
4.1.


2.11
“Party” and “Parties” shall refer to CORNING and MULTICELL, individually and
collectively, respectively. 



2.12
“RIH” shall mean Rhode Island Hospital.



2.13
“RIH Know-How” shall mean all know-how licensed to MULTICELL under the
RIH-MULTICELL Licenses.



2.14
“RIH-MULTICELL Licenses” shall mean each of the 1997 RIH-MULTICELL LICENSE and
the 2003 RIH-MULTICELL LICENSE.

 
2.15
“RIH Patents” shall mean all Patents licensed to MULTICELL under the
RIH-MULTICELL Licenses and listed in Attachment B hereto as well as all foreign
counterparts and any patent issuing on the applications or continuations or
divisions thereof, and reissues, reexaminations, or extensions of the patents.



2.16
“2003 RIH-MULTICELL LICENSE” shall mean the exclusive license entered into
between MULTICELL and Rhode Island Hospital dated December 9, 2003 and any
amendments thereto listed in Attachment D hereto.



2.17
“Term” shall be from the Effective Date hereof to the date of expiration of the
last to expire MULTICELL Patents, or the expiration of the term of last to
expire of the RIH-MULTICELL Licenses, whichever is longer. 



2.18
“Trademarks” shall mean any and all MULTICELL trademarks, trade names or trade
dress (registered or not) associated with the Technology within the CORNING
Field.

 

--------------------------------------------------------------------------------


 
Corning/MCT Sublicense Agreement
4

 
Article 3 - Grant from MULTICELL to CORNING


3.1
MULTICELL hereby grants to CORNING during the Term and within the CORNING Field:
(i) an irrevocable exclusive worldwide license to develop, have developed, make,
have made, import, have imported, use, sell and offer to sell Licensed Products
and Licensed Services under the MULTICELL Patents and MULTICELL Know-How; and,
(ii) an exclusive worldwide sublicense to develop, have developed, make, have
made, import, have imported, use, sell and offer to sell Licensed Products and
Licensed Services under the RIH Patents and RIH Know-How. This license and
sublicense shall include the unrestricted right to grant sublicenses within the
CORNING Field provided that any sublicense contains relevant binding payment
obligations to RIH as contained in each of the RIH-MULTICELL Licenses and any
amendments made thereto as of the Effective Date.



3.2
MULTICELL hereby grants to CORNING during the Term and within the Joint Field:
(i) an irrevocable non-exclusive worldwide license to develop, have developed,
make, have made, import, have imported, use, sell and offer to sell Licensed
Products and Licensed Services under the MULTICELL Patents and MULTICELL
Know-How; and, (ii) a non-exclusive worldwide sublicense to develop, have
developed, make, have made, import, have imported, use, sell and offer to sell
Licensed Products and Licensed Services under the RIH Patents and RIH Know-How.
This license and sublicense shall include the unrestricted right to grant
sublicenses within the Joint Field provided that any sublicense contains
relevant binding payment obligations to RIH as contained in the RIH-MULTICELL
Licenses and any amendment made thereto as of the Effective Date.



3.3
MULTICELL grants to CORNING for perpetuity, a, irrevocable worldwide,
non-exclusive license under the Trademarks for use in conjunction with Licensed
Products, Licensed Services and any other commercial endeavor related to
CORNING’s use of the Technology. This license shall include the unrestricted
right to grant sublicenses.



3.4
CORNING shall have no rights within the MULTICELL Field. Nothing in this
Agreement shall limit MULTICELL’s rights within the MULTICELL Field.



Article 4 - Grant from CORNING to MULTICELL


4.1
CORNING hereby grants to MULTICELL during the Term, under MULTICELL Patents,
MULTICELL Know-How, RIH Patents, and RIH Know-How, within the CORNING Field, a
limited non-exclusive worldwide license to make, have made, use, and sell
products and services under the Patents and Know-How. This license shall be
limited in scope to only allow MULTICELL to service and renew its present
agreements (as defined in Attachment C), that exist between MULTICELL and Eisai,
Bristol Meyers Squibb, and Pfizer. This license shall also allow MULTICELL to
use the Technology for advancement of its therapeutic product candidates
including but not limited to, the use of the Technology for performing ADME/Tox
assays. This license shall not include the right to grant sublicenses. To the
extent RIH Patents or RIH Know-How is required to provide products or services
under this limited license as a result of which the payment of royalties or
other monies may be due to RIH, MULTICELL shall be wholly responsible for making
royalty payments directly to RIH as may be required by the RIH-MULTICELL
Licenses. Nothing is this Article is intended to limit CORNING’s right to sell,
service or sublicense any entity (including those identified above) within the
CORNING Field.


--------------------------------------------------------------------------------


 
Corning/MCT Sublicense Agreement
5

 
4.2
CORNING assumes no obligation or responsibility under the agreements listed in
Attachment C. MULTICELL shall defend, indemnify and hold harmless Corning from
any claims, losses, damages, demands, judgment or penalties that may arise from
or otherwise relate to the agreements identified in Attachment C.



4.3
Should MULTICELL wish to engage a third party subcontractor to perform all or
any portion of its obligations under one or more of the agreements identified in
Attachment C (by utilizing the “have made” right from the limited grant-back
license under Article 4.1), MULTICELL shall request in writing approval from
CORNING, such approval shall not be unreasonably withheld by CORNING, and such
request shall be answered within fifteen (15) business days following receipt by
CORNING. In the event CORNING does not respond to MULTICELL’s request within
fifteen (15) business days, MULTICELL shall be free to enter into said “have
made” agreement. In such request, MULTICELL shall provide CORNING with the name
of the prospective third party as well as evidence that the third party is under
obligations of confidentiality no less restrictive than those established
between CORNING and MULTICELL to protect the licensed MULTICELL Know-How and RIH
Know-How. The request shall be addressed to Dr. Joydeep Lahiri, or current
Research Director, Biochemical Technologies.



Article 5 - Physical Asset Acquisition


5.1
Upon execution of this Agreement, MULTICELL shall transfer all right, title, and
interest, including ownership interest, in each of the following to CORNING:




 
(a)
Sixty-seven percent (67%) of the inventory of immortalized Fa2N-4 human
hepatocyte cells used by MULTICELL for sale as part of its ADME/Tox kit.




 
(b)
Copies of all scientific notebooks, media formulations, manufacturing
procedures, quality control and quality assurance procedures, raw material, WIP,
finished goods inventories, and customer lists in the possession or control of
MULTICELL that may be necessary for CORNING to practice Technology within the
CORNING Field. CORNING shall be responsible for producing these copies. If for
whatever reason, it is necessary for MULTICELL to produce the copies, the cost
of providing copies of all such material be at the sole expense of CORNING and
shall not exceed customary market prices for copying services, as provided by
vendors such as Kinko’s.


--------------------------------------------------------------------------------


 
Corning/MCT Sublicense Agreement
6

 

 
(c)
The equipment listed in Attachment E.



5.2
Other Cell Lines. MULTICELL and CORNING agree to divide MULTICELL’s remaining
cell line inventory not divided according to the terms set forth in Section
5.1(a) herein on an equal basis.



Article 6 - Transition Period


6.1
At CORNING’s request, MULTICELL agrees to maintain its existing Rhode Island
facility at 701 George Washington Highway, Lincoln, RI 02865 for up to four (4)
months from the Effective Date (“Transition Period”) to allow CORNING an
opportunity to package and ship the assets listed in Article 5 to a CORNING
designated facility. At no time during the Transition Period shall CORNING
undertake any other activity within MULTICELL’s Rhode Island facility other than
the packaging and shipping of the assets listed in Article 5 to a CORNING
designated facility.



6.2
During the Transition Period, MULTICELL shall retain all responsibility for
costs and obligations associated with maintaining the Rhode Island facility
including utilities, insurance, rent, etc.



6.3
During the Transition Period and prior to CORNING’s initiation of packing
activities, MULTICELL shall assume all responsibility for the assets listed in
Article 5, including risk of loss, during the storage of the subject assets at
MULTICELL’s Rhode Island facility. Once CORNING initiates packaging activities
with respect to any individual asset, it shall take physical possession of that
asset and assume all responsibility including risk of loss during the packaging
and transport of the respective asset from MULTICELL’s Rhode Island facility to
CORNING’s designated facility.



6.4
The Transition Period is considered to be complete once all of the specified
assets listed in Article 5 have been loaded into CORNING provided shipping
containers and transport vehicles by CORNING employees, consultants, contractors
or agents (hereinafter “CORNING Personnel”). Notwithstanding the foregoing, the
Transition Period shall not exceed four (4) months in duration unless otherwise
mutually agreed to in writing by the Parties.



6.5
CORNING Personnel shall have access to MULTICELL’S Rhode Island facility
throughout the Transition Period only during MULTICELL’S normal business hours.
All CORNING Personnel shall (i) comply with all MULTICELL Rhode Island facility
safety and workplace regulations, (ii) inform MULTICELL’s Rhode Island facility
Office Manager upon entry to and departure from the facility, and (iii) at all
times conduct themselves in a professional manner similar to if they were
working at a CORNING facility. In the event CORNING Personnel are injured while
working at MULTICELL’s Rhode Island facility during the Transition Period,
CORNING shall be solely responsible for, and shall indemnify and hold MULTICELL
harmless against, any and all claims of Worker’s Compensation or any other
claims resulting from injuries sustained by CORNING Personnel while at
MULTICELL’s Rhode Island facility.


--------------------------------------------------------------------------------


 
Corning/MCT Sublicense Agreement
7

 
6.6
MULTICELL shall support and assist CORNING during the Transition Period in order
to effectuate a timely and ordered transition, provided however, such support
and assistance shall not include MULTICELL providing packaging and shipping
materials, or providing its personnel to assist with the physical packaging and
shipping of the assets listed in Article 5.



Article 7 - Consideration


7.1
In consideration of the licenses granted in Article 3, CORNING shall pay to
MULTICELL (i) three hundred and seventy -five thousand U.S. Dollars (US
$375,000) upon execution of this Agreement, and (ii) an additional three hundred
and seventy -five thousand U.S. Dollars (US $375,000) upon the completion of the
Transition Period.



7.2
In accordance with MULTICELL’s obligations under each RIH-MULTICELL License,
CORNING shall pay to Rhode Island Hospital a royalty as a percentage of the Net
Sales Price according to the terms and conditions set forth in the RIH-MULTICELL
Licenses. In addition, CORNING hereby agrees (i) to be bound by the following
Sections of the 1997 RIH-MULTICELL LICENSE: 3.2, 3.3, 3.4, 3.5, 4.2, 5.1 and 6.1
and (ii) to be bound by the following Sections of the 2003 RIH-MULTICELL
LICENSE: 3, 4.4, 4.5, 4.6, 6.1, 6.2, 6.3, 9 and 11. CORNING assumes no
obligations under the RIH-MULTICELL LICENSES which precede the Effective Date.



7.3
MULTICELL shall defend, indemnify and hold harmless Corning from any and all
claims that may be asserted by Rhode Island Hospital arising from or otherwise
related to the RIH License, other than claims for royalties owed arising from
Corning’s sale of Licensed Products and Licensed Services but only to the extent
specifically calculable pursuant to Article 7.2.



7.4
For the sale of the assets referenced in Article 5.1 and 5.2 and listed in
Attachment E, CORNING shall pay to MULTICELL $69,837.50. Fifty percent (50%) of
this amount shall be due upon execution of this Agreement, and the remainder due
upon the conclusion of the Transition Period.



7.5
CORNING shall pay to MULTICELL, a monthly fee of $25,000 (“Transition Fee”) for
MULTICELL to maintain the Rhode Island facility during the Transition Period.
The first month of the Transition Period shall begin on the Effective Date, and
the Transition Fee payment shall be due and payable NET 15 days after receipt by
Corning of Multicell’s Transition Fee invoice for the respective prior period.
There is no requirement that CORNING utilize the facility for all four (4)
months, and CORNING is obligated to pay MULTICELL the Transition Fee for only so
long as the Transition Period lasts. In any month where the Transition Period
does not constitute an entire month, the Transition Fee paid by CORNING shall be
prorated and paid on a daily basis for said month.


--------------------------------------------------------------------------------


 
Corning/MCT Sublicense Agreement
8

 
Article 8 - Term and Termination


8.1
This Agreement shall be effective on the Effective Date and shall last for the
Term.



8.2
This Agreement may be terminated by either party, if the other party materially
breaches any of the material terms, covenants or provisions of this Agreement,
such termination to be effected by giving written notice of intent to terminate
to the breaching party stating the grounds therefore. The party receiving the
notice shall have ninety (90) days thereafter to correct such breach. If such
breach is not corrected within said ninety (90) days after notice as aforesaid,
then this Agreement shall automatically terminate.



8.3
The following Articles of this Agreement shall survive the expiration or earlier
termination of this Agreement for any reason whatsoever: Articles 2.1 through
2.18, Article 4.2, the indemnification right/obligation set forth in Article
7.2; Articles 9.1, 9.2 and 9.3, and Articles 14.2 through 14.13.



Article 9 - Warranty


9.1
MULTICELL represents and warrants that it owns or controls the exclusive right
to the Technology, that it has been duly and properly authorized and empowered
to enter into this Agreement, that it is not a party to any existing
assignments, grants, licenses, encumbrances, obligations or agreements, written
or oral, inconsistent with this Agreement that would impede CORNING’s right to
practice the Technology as and to the extent anticipated in this Agreement, or
that would impede MULTICELL’s ability to fully perform all obligations assumed
by it in this Agreement; that it has good and marketable title to the assets
referenced in Articles 5.1(a), 5.1(b), 5.1(c) and 5.2 free and clear of all
liens, claims, charges or other encumbrances; and that it has no actual
knowledge of the invalidity or unenforceability of any patent or patent claim in
MULTICELL Patents or RIH Patents. MULTICELL shall defend, indemnify and hold
harmless CORNING from any and all damages, liabilities, costs or other expenses
that CORNING may suffer or incur as a result of breach of any representation or
warranty provided by MULTICELL in this Article 9.1.



9.2
Other than as provided in Article 9.1, neither MULTICELL nor CORNING make, and
hereby specifically disclaim, any representations or warranties of any kind,
whether express or implied, with respect to the MULTICELL Patents and RIH
Patents including, but not limited to, warranties of merchantability, fitness
for a particular purpose, validity of, or that the use of said patents or the
Licensed Product or the Licensed Services will not infringe the intellectual
property of any third party.


--------------------------------------------------------------------------------


 
Corning/MCT Sublicense Agreement
9

 
9.3
CORNING represents and warrants that it has been duly and properly authorized
and empowered to enter into this Agreement, that it is not a party to any
existing assignments, grants, licenses, encumbrances, obligations or agreements,
written or oral, inconsistent with this Agreement. CORNING shall defend,
indemnify and hold harmless MULTICELL from any and all damages, liabilities,
costs or other expenses that MULTICELL may suffer or incur as a result of breach
of any representation or warranty provided by CORNING in this Agreement.



Article 10 - Patent Prosecution and Maintenance
 
10.1
MULTICELL shall be fully responsible for payment of maintenance fees for
MULTICELL Patents and RIH Patents. To the extent prosecution is ongoing for any
of the subject patents, MULTICELL shall control such strategy. However, should
CORNING’s rights hereunder be materially affected by such strategy, MULTICELL
agrees to inform CORNING in an advanced writing of the issue and shall allow
CORNING to provide assistance and input. No reasonable input shall be withheld.
Any expenses and costs associated with the prosecution and maintenance of the
subject patents shall be paid by MULTICELL.

   

10.2 Should MULTICELL elect to forego maintenance payments or abandon
prosecution under any of the MULTICELL PATENTS, it shall first notify CORNING
thirty (30) days in advance of such relinquishment of rights so that CORNING may
elect to assume payments or prosecution. In such case, MULTICELL shall assign
all rights to such MULTICELL Patents to CORNING and CORNING shall assume all
costs and decisions with respect to such patents.

   

10.3  Should MULTICELL elect to forego maintenance payments or abandon
prosecution under any of the RIH PATENTS, it shall first notify CORNING thirty
(30) days in advance of such relinquishment of rights so that CORNING may elect
to assume payments or prosecution. In such case, MULTICELL shall assign all
rights to such RIH Patents under the RIH-MULTICELL License to CORNING and
CORNING shall assume all costs and decisions with respect to such RIH Patents.

 

--------------------------------------------------------------------------------


 
Corning/MCT Sublicense Agreement
10

 
Article 11 - Assignment


11.1
This Agreement may not be assigned, pledged, encumbered or transferred without
the written approval of the other Party except that either Party may assign the
Agreement and all rights and obligations hereunder (i) in conjunction with the
sale of substantially all of the assets of their corporation or the respective
business associated with this Agreement, or (ii) to an affiliate or majority
owned subsidiary of the Party.



Article 12 - Enforcement/Improvements


12.1
Enforcement. In the case of any infringement of any MULTICELL Patent or RIH
Patent or any violation of any other intellectual property right contained in
the CORNING Field by any third party (an “Infringer”) during the Term of this
Agreement, CORNING shall have the right but not the obligation, at CORNING’s
expense, to cause such third party to cease such infringement and to otherwise
enforce such patents or such other intellectual property right. MULTICELL shall
assist as reasonably requested, at CORNING’s expense, in taking any such action
against any such Infringer including joining as a party to a suit. Any amount
recovered as a result of any action taken by CORNING hereunder shall be retained
by CORNING. This paragraph shall survive the termination or expiration of this
Agreement.



12.2
Improvements. Each Party shall be the sole owner of their own improvements to
the Technology made after the Effective date and no license to such improvements
shall convey to the other Party. As an example, it is recognized that biomarkers
can evolve into therapeutic targets and that therapeutic targets can evolve into
biomarkers, and therefore, either party will have sole rights to evolve their
proprietary biomarkers or drug targets within the Joint Field into the other.



Article 13 -Non-Compete
 
13.1
Non-Compete. Multicell is aware that CORNING intends to hire as CORNING
employees two (2) former employees of MULTICELL who have certain expertise in
growing, using and proliferating the cell lines of interest in this transaction.
Due to the unique skills possessed by these individuals, MULTICELL hereby agrees
not to extend any offer of employment to Dr. Ron Faris or Dr. Jin Liu for a
period of three (3) years after the Effective Date.





--------------------------------------------------------------------------------


 
Corning/MCT Sublicense Agreement
11

 
Article 14 - Miscellaneous


14.1
A waiver of any breach of any provision of this Agreement shall not be construed
as a continuing waiver of other breaches of the same or other provisions of this
Agreement.



14.2
MULTICELL and CORNING agree to maintain the financial terms, but not the
existence of this Agreement, in confidence except as (a) may be required by
either Party to enforce any provision of this Agreement, (b) as otherwise may be
ordered by a court of competent jurisdiction, (c) as may be necessary in
connection with financial and legal reporting activities, or (d) as may be
necessary for disclosure to a potential purchaser of all or a portion of the
assets associated with the Party’s business to which this Agreement relates (in
such instance, the disclosure shall be made only under terms of a
confidentiality agreement). Should a Party need to make a disclosure under
(a)-(c) above, that Party shall provide notice to the other Party at least
fifteen (15) days prior to such disclosure.



14.3
Nothing herein shall be deemed to create an agency, joint venture, or
partnership relation between the Parties.



14.4
With the exception of the NDA entered into between the Parties on March 2, 2007,
this Agreement constitutes the entire agreement and understanding of the Parties
with regard to the subject matter hereof and merges and supersedes all prior
discussions, negotiations, understandings and agreements between the Parties
concerning the subject matter hereof. Neither Party shall be bound by any
definition, condition, warranty, right, duty, or covenant other than as
expressly stated in this Agreement, or as subsequently set forth in a written
document signed by both Parties. Each Party expressly waives any implied right
or obligation regarding the subject matter hereof.



14.5
This Agreement shall be interpreted and construed, and the legal relations
created herein shall be determined, in accordance with the laws of the State of
New York (excluding conflict of laws) and the United States and exclusive
jurisdiction for any litigation proceedings arising under or otherwise related
to this Agreement shall be in Federal District Court located in the Western
District of New York.



14.6
This Agreement may be amended only by a written document signed by authorized
representatives of both Parties.



14.7
Each Party agrees to execute, acknowledge and deliver all such further
instruments, and to do all such further acts, as may be necessary or appropriate
to carry out the intent and purposes of this Agreement.

 

--------------------------------------------------------------------------------


 
Corning/MCT Sublicense Agreement
12

 
14.8
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Except where the context requires otherwise, whenever used the singular includes
the plural, the plural includes the singular, and the term “including” or
“includes” means including, without limiting the generality of any description
preceding that term. The wording of this Agreement shall be deemed wording
mutually chosen by the parties and no rule of strict construction shall be
applied against either party.



14.9
Should any part or provision of this Agreement be held unenforceable or in
conflict with the law of any jurisdiction, the validity of the remaining parts
or provisions shall not be affected by such holding. In the event a part or
provision of this Agreement held unenforceable or in conflict with law affects
consideration to either Party, the Parties agree to negotiate in good faith
amendment of such part or provision in a manner consistent with the intention of
the Parties as expressed in this Agreement.



14.10
Neither Party shall be responsible or liable to the other Party for
nonperformance or delay in performance of any terms or conditions of this
Agreement due to acts or occurrences beyond the control of the non-performing or
delayed Party, including but not limited to, acts of God, acts of government,
wars, riots, strikes or other labor disputes, shortages of labor or materials,
fires and floods, provided the non-performing or delayed Party provides to the
other Party written notice of the existence and the reason for such
nonperformance or delay. The nonperformance or delay of a Party in excess of one
hundred eighty (180) days shall constitute cause for termination of this
Agreement by written notice to the non-performing or delayed Party.



14.11
(a)
Except as contemplated in Article 4.3, any and all notices or other
communications required or permitted by this Agreement or by law to be served on
or given to either Party hereto by the other Party shall be in writing and
delivered or sent to:

 

  CORNING:
Corporate Secretary
Corning Incorporated
One Riverfront Plaza
Corning, NY 14831
        With a copy to:
IP Agreement Coordinator
Corning Incorporated
IP Department
SP-TI-03-01
Corning, NY 14831


--------------------------------------------------------------------------------


 
Corning/MCT Sublicense Agreement
13

 

MULTICELL:
President & CEO
Multicell Technologies, Inc.
701 George Washington Highway
Lincoln, RI 02865



Each Party may change its address for purposes of this Agreement by written
notice to the other Party.



 
(b)
All notices or other communications shall be deemed duly served and given on the
date when personally delivered to the Party to whom it is directed, when
transmitted electronically by telex or facsimile, or when deposited in the
United States mail, first class, postage prepaid, and addressed to the Party at
the address in Article 14.11 (a).



14.12
This Agreement shall be executed by each Party in duplicate originals, each of
which shall be deemed an original, but both originals together shall constitute
only one and the same instrument.



14.13
Attached hereto as Attachment F is a letter of mutual understanding between RIH,
MULTICELL, and CORNING. CORNING and MULTICELL each acknowledge and agree that,
in consideration of the execution and delivery of the letter of mutual
understanding by RIH, which letter is acknowledged and agreed to be of benefit
to both CORNING and MULTICELL and to be executed by RIH in reliance upon its
status as a third-party beneficiary hereunder, RIH shall be a third-party
beneficiary of CORNING’s covenants and agreements contained in Section 7.2, and
shall have the right at its option to enforce such covenants and agreements
directly on its own behalf in the event of any breach by CORNING.



 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate on the
signature page hereof.
 
CORNING INCORPORATED
  MULTICELL TECHNOLOGIES, INC.               By:       By:              
Stephen Chang, Ph.D.
              Title:       Title: President & CEO               Date:      Date:
                 

Sponsor: P. Grittner

[stamp.jpg]
 




Accepted and approved solely for purposes of Section 14.13:


RHODE ISLAND HOSPITAL





By:             Name:              Title:       




--------------------------------------------------------------------------------


      
ATTACHMENT A
MULTICELL PATENTS


Title
Country / Region
Serial Number
Use of cell lines to
produce active therapeutic
proteins
United States
10/574,167
 
Australia
2004280238
 
Canada
2,541,380
 
Europe
04794573.8
 
Israel
174787
 
Japan
2006-534388
 
India
1195/KOLNP/2006
 
Singapore
200602287-5
 
World
PCT/US2004/033260
     
Immortalized Hepatocytes
United States
10/574,163
 
Australia
2004322811
 
Canada
2550452
 
Europe
04794437.6
 
Japan
2007-506132
 
Singapore
200602290-9
 
World
PCT/US04/33091
     
Immortalization of
Hepatocytes Using a Virus
World
WO 2006/041488 A1


--------------------------------------------------------------------------------



ATTACHMENT B
RIH PATENTS


Title
Country / Region
Serial Number
Isolation and culture
of Porcine Hepatocytes
United States
6,017,760
 
Europe
96928928.9
 
World
PCT/US96/133395
     
Immortalized
Hepatocytes
United States
5,869,243
 
United States
6,107,043
 
Canada
2247939
 
Europe
97908020.7
 
World
PCT/US97/03430
     
Liver Stem Cell
United States
6,129,911
 
United States
6,872,389
 
United States
09/743,544
 
Canada
2336958
 
Europe
99935488.9
 
Japan
2000-559223
 
World
PCT/US99/15625


--------------------------------------------------------------------------------



ATTACHMENT C
PFIZER, BMS, AND EISAI AGREEMENTS






--------------------------------------------------------------------------------



ATTACHMENT D
RIH-MULTICELL LICENSES,
AMENDMENT 1; AMENDMENT 2








--------------------------------------------------------------------------------



ATTACHMENT E
EQUIPMENT LIST




MCT #
 
Model #
Serial #
E
98-7
Corning Hot Plate
PC 101
L-113-6
E
98-13
Precision Water Bath
188
10AZ-6
E
98-20
Glas-Col Tissue Homogenizer
 
264611
E
98-35
Corning PH Meter
430
3616
E
98-39
Hybaid Hybridization Oven
H-9360
7A040006-1
E
98-40
Whatman Ultrasonic Processor
GE50T
16625D
E
98-52
Zeiss Fluorescent Microscope
Axiovert 10
 
E
98-53
Lindberg Blue M Water Bath
WB-1120A
9306-15
E
98-58
Precision Convection Incubator
 
9207-012
E
98-60
IEC Tabletop Centrifuge
IM221
5361
E
98-99
Bio-Rad Power Supply
1000/500
10295
E
98-125
Bio-Rad Power Supply
PowerPac 300
282BR09153
E
98-129
BioRad Mini Protean II Cell
 
125BR075757
E
98-130
BioRad Mini Trans Blot Cell
 
153BR26100
E
00-137
Fisher Stirrer
 
005N0690
E
00-138
Fisher Stirrer
 
005N0747
E
00-140
Eppendorf Microcentrifuge
5415C
93862
E
00-153
Kenmore -20 Upright Freezer
 
 
E
00-162
Fisher Stirrer / Hotplate
 
904N1197
E
00-165
Watson Marlow TPM Pump
 
03643410P0
E
00-170
Eppendorf Microcentrifuge
5415D
22709
E
00-175
Fisher Electrophoresis System
FBSBR2025
 
E
00-180
Transilluminator
FBTI-614
001N0089
E
00-181
Electrophoresis Analysis System
EDAS-290
ETK01901899
E
00-182
Electrophoresis Analysis System
EDAS-290
EKT02703617
E
04-185
Glas-Col Rotator
 
391696
E
04-186
Biorad SmartSpec Spectrophotometer
 
273 BR 01856
E
04-187
MJ Research DNA Cycler
 
AL074819
E
05-194
Forma Orbital Shaker
 
 
E
05-199
Sanyo Cell Culture Incubator
MCO-20AIC
600100867

 

--------------------------------------------------------------------------------



ATTACHMENT F
RHODE ISLAND HOSPITAL, MULTICELL TECHNOLOGIES, CORNING
LETTER OF MUTUAL UNDERSTANDING







--------------------------------------------------------------------------------

